                            FIN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS

    SHARVELT MISTER,                                             )
                                                                 )
                               Plaintiff,                        )
                                                                 )
    vs.                                                          )   Case No. 19-cv-00148-NJR
                                                                 )
    OLUKUNLE OBADINA,                                            )
                                                                 )
                               Defendant.                        )

                                     MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          Plaintiff Sharvelt Mister, a former inmate of the Illinois Department of Corrections (“IDOC”),

filed this action pursuant to 42 U.S.C. § 1983 for deprivations of his constitutional rights regarding the

inadequate medical care he received during his time at Pinckneyville Correctional Center

(“Pinckneyville”). The First Amended Complaint survived screening under 28 U.S.C. § 1915A, 1 and

Plaintiff was allowed to proceed with a claim of deliberate indifference to a serious medical need in

violation of the Eighth Amendment against one defendant, Dr. Obadina. The Merit Review Order

dismissed all other defendants. (Doc. 15, pp. 6-7).

          Dr. Obadina’s service of process was returned unexecuted on May 8, 2019. (Doc. 18). A letter

sent to the Court from Wexford Health Sources, Inc, Dr. Obadina’s employer, stated that he had

permanently retired to Africa in 2010. Id. Plaintiff was then ordered to either serve process on Dr.

Obadina or provide additional information to the Court by August 12, 2019, so that process may be

served on him. (Doc. 19). Additionally, he was warned that failure to do so would result in the dismissal

of Dr. Obadina, and because he is the sole defendant, the entire action would also be dismissed.




1
 A Section 1915A review is triggered when the plaintiff is a prisoner at the time of filing the complaint, whether or not the
plaintiff is subsequently released from prison. Jaros v. Ill. Dep’t of Corr., 684 F.3d 667, 669 n.1 (7th Cir. 2012).

                                                             1
        Plaintiff missed the deadline. More than a week has passed since it expired, and he has not

served process on Dr. Obadina or provided the Court with additional information as ordered. Defendant

Dr. Obadina is therefore dismissed from this action without prejudice pursuant to Federal Rule of Civil

Procedure 4(m). As such, no defendants remain, and the entire action will be dismissed without

prejudice.

                                              DISPOSITION

        IT IS HEREBY ORDERED that this action is DISMISSED without prejudice.

        Plaintiff is ADVISED that his obligation to pay the filing fee for this action was incurred at

the time the action was filed. Therefore, the filing fee of $350.00 remains due and payable. See 28

U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

        If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. P. 4(a)(1)(A). If Plaintiff does choose to appeal, he

will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See FED. R.

APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008);

Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must list each of the

issues he intends to appeal in the notice of appeal and his motion for leave to appeal in forma pauperis.

See FED. R. APP. P. 24(a)(1)(C). A proper and timely motion filed pursuant to Federal Rule of Civil

Procedure 59(e) may toll the 30-day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion

must be filed no more than twenty-eight (28) days after the entry of judgment, and this 28-day deadline

cannot be extended.

        The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

        IT IS SO ORDERED.

        DATED: August 20, 2019

                                                         __________________________
                                                         NANCY J. ROSENSTENGEL
                                                         Chief U.S. District Judge

                                                    2
